Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Election
Group II has been  withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.  Election was made without traverse in the reply filed on 10/11/2022.
			Objection to the specification

1)	The specification must include the following statement with respect to the colored drawing:

--The patent or applicant file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

2)	Since color can also be used to represent unclaimed subject matter in  Hague application, the specification must include a statement if the color is part of the claim or not.

				Objection to the drawing

Objection is made to the drawing disclosure as follows:

1)	The drawing figures are so large. It is suggested the drawing figures be half of 

their original size. 

2)	It appears the items shown in Figs. 1 and 2 do not show any connection to each 

other, in other words the figures appear to be an exploded, with the separated 

components/parts. 

Therefore, a bracket as shown below is required to show the relationship or order of 

assembly of the various parts. 

    PNG
    media_image1.png
    280
    38
    media_image1.png
    Greyscale



The applicant may consider using a bracket similar to the one shown above to show the 

integrity of the package.

Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling because:
1)	It is unclear if the items shown by the arrows and the items with the rectangles are  connected to each other. The figures just show several items (rectangular-shaped items) positioned closer to each other. The spatial relationship between these planes (rectangles) cannot be determined because they are not shown in a third dimension. Since there were no other views, such a cross section view and three-dimension view to clearly show the spatial relationship between the multiple planes, the claim is non-enabled.

    PNG
    media_image2.png
    378
    528
    media_image2.png
    Greyscale


2)	The claim shown in Figs. 1 and 2 also lack other views, for example perspective, top, side and bottom views to disclose the complete appearance of the claimed design. The drawing disclosure lacks side views and the depth/thickness of the claimed design cannot be determined because of the incomplete/insufficient drawing views of the claim.  Because the drawing lacks side/perspective views the claim is open to multiple interpretations which render the claim indefinite. 
	In a design patent application, the claimed subject matter must be shown and/or 

described with sufficient clarity and the drawing must be consistent to enable a person 

of ordinary skill in the art to make or reproduce same without resort to conjecture. 


The necessity for good drawings in a design patent application cannot be overemphasized.  As the drawings constitutes the whole disclosure of the design, it is of utmost importance that it be so well executed both as to clarity of showing and completeness that nothing regarding the design sought to be patented is left to conjecture.
In the absence of perspective view or section or side views the exact shape and appearance of the claimed design cannot be ascertained. 
Therefore, the drawing disclosure is incomplete, and thus not enabled, because person(s) working in the art of the claimed design would not be able to make and use the design presented based solely on the front view provided.
Due to the ambiguities in the disclosure, the scope of protection sought by the claim cannot be determined and therefore the claim fails to particularly point out and distinctly claim the subject matter applicant regards as the invention.
				Conclusion

The references cited but not applied are considered cumulative art representative of the subject matter of the claimed design.
The claim remains rejected as discussed above.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abraham Bahta whose telephone number is (571) 272-1532. The Examiner can normally be reached on Monday thru Friday 9:00 AM till 5:00PM EST. Examiner interviews are available via telephone, 
in- person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated interview Request (AIR) at http://www.uspto.gov/intreviewpractice. If attempts to reach the examiner by telephone are unsuccessful, Supervisor Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABRAHAM BAHTA/Primary Examiner, Art Unit 2913